DETAILED ACTION
This communication is responsive to Application No. #17/146373 filed on January 1, 2021. Claims 1-68 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 68 is objected to because of the following informalities:  
Regarding claim 68, a period (“.”) is missing at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 18-35, 47 and 52-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18 and 52, the claims recite the limitation, “… for one or more downlink shared channel transmissions transmitted to a user equipment (UE) after an uplink grant.” (Emphasis added).  It is unclear if this “user equipment” is intended to be different from the UE recited earlier in the claims.  For purposes of examination, the Examiner has interpreted the limitation to read, ““… for one or more downlink shared channel transmissions transmitted to the user equipment (UE) after an uplink grant.” (Emphasis added).

Regarding claims 12, 29, 47, and 63, the claims recite the limitation, "... a second downlink grant including the multiplexing flag, wherein the generated feedback ...” (Emphases added).  There is insufficient antecedent basis for the limitation “the multiplexing flag” with respect to the “second downlink grant” in the claims.  The previously recited limitation “multiplexing flag” is for the first occurrence of a downlink grant.  For purposes of examination, the Examiner has interpreted the limitation to read:  "... a second downlink grant including a respective multiplexing flag, wherein the generated feedback ...” (Emphases added).  

Regarding claims 19-35 and 53-68, claims 19-35 each depend on independent claim 18, and claims 53-68 each depend on independent claim 52 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-13, 18, 20-21, 23-24, 26-30, 36, 38-39, 41-42, 44-48, 52, 54-55, 57-58,  and 60-64  are rejected under 35 U.S.C. 103 as being unpatentable over Fu et.al. (US Patent Application Publication, 20210274497, hereinafter, “Fu”) in view of Wang et.al. (US Patent Application Publication, 20200296715, hereinafter, “Wang”).
Regarding claim 1, Fu teaches:
A method for wireless communications at a user equipment (UE) (Fu: UE may begin to prepare for the PUSCH after receiving the UL grant.  Fig. 2 and ¶ [0026]), comprising: 
receiving an uplink grant indicating scheduling information for an uplink shared channel transmission for the UE and indicating a number of bits for feedback for one or more downlink shared channel transmissions received after the uplink grant (Fu: When the time-frequency resources of the HARQ-Acknowledgment (ACK) feedback for PDSCH [i.e., downlink shared channel transmissions] overlap with the time-frequency resources of a PUSCH scheduled by uplink (UL) grant [i.e., uplink grant scheduling information, for uplink shared channel transmission] scheduling in time domain, the HARQ-ACK feedback bits will be multiplexed in PUSCH channel and transmitted in PUSCH channel. In order to avoid the UE missing the DL grant and PDSCH and cause inconsistency between the number of HARQ-ACK bits feedback by UE and the number of HARQ-ACK bits that BS expect the UE to feedback, the base station will send UL grant to carry UL DAI instructions.  The UL DAI [downlink assignment indicator] instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]); 
receiving, after receiving the uplink grant, a downlink grant indicating scheduling information for a downlink shared channel transmission (Fu: After the UE receives the UL grant of the dummy PUSCH, if the UE receives the dynamic scheduling signaling DL grant and the corresponding PDSCH.  Fig. 2 and ¶ [0035]).
Although Fu teaches a UE receiving an uplink grant carrying UL downlink assignment indicator (DAI) instruction indicating the number of HARQ-ACK bits that need feedback on the PUSCH, and subsequently receiving DL grant and corresponding PDSCH,  Fu does not explicitly teach:
monitoring for the downlink shared channel transmission based at least in part on the scheduling information for the downlink shared channel transmission; 
generating feedback associated with the downlink shared channel transmission based at least in part on monitoring for the downlink shared channel transmission; and
transmitting the generated feedback based at least in part on the number of bits for feedback indicated by the uplink grant. 
However, in the same field of endeavor, Wang teaches:
monitoring for the downlink shared channel transmission based at least in part on the scheduling information for the downlink shared channel transmission (Wang: there are DL assignments 4-5 which are received at TTIs #5-6 after the UL grant is received.  Figs. 1, 2 and ¶ [0026]); 
generating feedback associated with the downlink shared channel transmission based at least in part on monitoring for the downlink shared channel transmission (Wang: HARQ-ACK bits indicated (e.g., in term of DAI) in the UL grant may not be accurate to cover all feedback bits for DL assignments [i.e., consideration for generating feedback associated with the DL transmissions] before and after the UL grant ... process Uplink Control Information (UCI) bits to be transmitted [i.e., consideration for generating feedback associated with the DL transmissions].  Figs. 1, 2 and ¶ [0026-0027]); and
transmitting the generated feedback based at least in part on the number of bits for feedback indicated by the uplink grant (Wang: process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu to include the features as taught by Wang above in order to increase the user throughput and to improve the system performance. (Wang, ¶ [0003]).

Regarding claim 3, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:
identifying a number of bits for transmitting the generated feedback for the downlink shared channel transmission, wherein the generated feedback is transmitted based at least in part on the identified number of bits (Wang: process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Fu-Wang discloses on the features with respect to claim 3 as outlined above.
Wang further teaches:
determining that the number of bits for transmitting the generated feedback is less than or equal to the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be larger ... than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 6, Fu-Wang discloses on the features with respect to claim 4 as outlined above.
Wang further teaches:
wherein the generated feedback is multiplexed with the uplink shared channel transmission based at least in part on the scheduling information indicated by the uplink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q.  Fig. 8 and ¶ [0129]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 7, Fu-Wang discloses on the features with respect to claim 3 as outlined above.
Wang further teaches:
determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be ... less than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:
identifying a multiplexing flag in the downlink grant, wherein the generated feedback is transmitted based at least in part on a value of the multiplexing flag (Wang: The UCI bits before transmission is processed at the user equipment according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant and/or the maximum number Q of bits determined based on at least a configured coding rate in accordance with the UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule].  ¶ [0091]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, Fu-Wang discloses on the features with respect to claim 9 as outlined above.
Wang further teaches:
multiplexing the generated feedback with the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q.  Fig. 8 and ¶ [0129]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Fu-Wang discloses on the features with respect to claim 9 as outlined above.
Wang further teaches:
determining to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 12, Fu-Wang discloses on the features with respect to claim 9 as outlined above.
Wang further teaches:
receiving, after receiving the uplink grant, a second downlink grant including the multiplexing flag, wherein the generated feedback is transmitted based at least in part on the value of the multiplexing flag of a later downlink grant of the downlink grant and the second downlink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q ... At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0129-0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 13, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:
determining whether to transmit the generated feedback in the uplink shared channel transmission based at least in part on a number of feedback bits indicated by the downlink grant, wherein the feedback is transmitted based at least in part on the determining (Wang:  process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant .  ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 1.  

Regarding claim 18, Fu teaches:
A method for wireless communications at a base station (Fu: after the UL grant, the base station continues to schedule PDSCH and its corresponding HARQ-ACK feedback.  Fig. 2 and ¶ [0026]), comprising: 
determining scheduling information for an uplink shared channel transmission for a user equipment and a number of bits for feedback for one or more downlink shared channel transmissions transmitted to a user equipment (UE) after an uplink grant (Fu: When the time-frequency resources of the HARQ-Acknowledgment (ACK) feedback for PDSCH [i.e., downlink shared channel transmissions] overlap with the time-frequency resources of a PUSCH scheduled by uplink (UL) grant [i.e., uplink grant scheduling information, for uplink shared channel transmission] scheduling in time domain, the HARQ-ACK feedback bits will be multiplexed in PUSCH channel and transmitted in PUSCH channel. In order to avoid the UE missing the DL grant and PDSCH and cause inconsistency between the number of HARQ-ACK bits feedback by UE and the number of HARQ-ACK bits that BS expect the UE to feedback, the base station will send UL grant to carry UL DAI instructions.  The UL DAI [downlink assignment indicator] instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]);
transmitting the uplink grant indicating the scheduling information for the uplink shared channel transmission and the number of bits (Fu: ... the base station will send UL grant to carry UL DAI instructions.  The UL DAI instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]);
transmitting, after transmitting the uplink grant, a downlink grant indicating scheduling information for a downlink shared channel transmission of the UE (Fu: After the UE receives the UL grant of the dummy PUSCH, if the UE receives the dynamic scheduling signaling DL grant and the corresponding PDSCH.  Fig. 2 and ¶ [0035]).
Although Fu teaches a UE receiving an uplink grant carrying UL downlink assignment indicator (DAI) instruction indicating the number of HARQ-ACK bits that need feedback on the PUSCH, and subsequently receiving DL grant and corresponding PDSCH,  Fu does not explicitly teach:
monitoring for feedback for the downlink shared channel transmission based at least in part on the number of bits for feedback indicated by the uplink grant. 
However, in the same field of endeavor, Wang teaches:
monitoring for feedback for the downlink shared channel transmission based at least in part on the number of bits for feedback indicated by the uplink grant (Wang: HARQ-ACK bits indicated (e.g., in term of DAI) in the UL grant may not be accurate to cover all feedback bits for DL assignments [i.e., consideration for generating feedback associated with the DL transmissions] before and after the UL grant ... process Uplink Control Information (UCI) bits to be transmitted [i.e., consideration for generating feedback associated with the DL transmissions] according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0026-0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu to include the features as taught by Wang above in order to increase the user throughput and to improve the system performance. (Wang, ¶ [0003]).

Regarding claim 20, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Wang further teaches:
identifying a number of bits for transmission of the feedback by the UE for the downlink shared channel transmission (Wang: receive Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in an Uplink (UL) grant from a user equipment.  Figs. 1, 5 and ¶ [0091]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 21, Fu-Wang discloses on the features with respect to claim 20 as outlined above.
Wang further teaches:
determining that the number of bits for transmission of the feedback by the UE is less than or equal to the number of bits indicated by the uplink grant; and receiving the feedback based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be larger ... than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 23, Fu-Wang discloses on the features with respect to claim 21 as outlined above.
Wang further teaches:
wherein receiving the feedback comprises receiving the feedback in the uplink shared channel transmission (Wang:... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 24, Fu-Wang discloses on the features with respect to claim 20 as outlined above.
Wang further teaches:
determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be ... less than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 26, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Wang further teaches:
determining a value for a multiplexing flag for the downlink grant, wherein transmitting the downlink grant comprises transmitting the multiplexing flag with the value (Wang: The UCI bits before transmission is processed at the user equipment according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant and/or the maximum number Q of bits determined based on at least a configured coding rate in accordance with the UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule].  ¶ [0091]); and
receiving the feedback for the downlink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 27, Fu-Wang discloses on the features with respect to claim 26 as outlined above.
Wang further teaches:
wherein receiving the feedback in the uplink shared channel transmission is based at least in part on the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 28, Fu-Wang discloses on the features with respect to claim 26 as outlined above.
Wang further teaches:
wherein the feedback is received separate from the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 29, Fu-Wang discloses on the features with respect to claim 26 as outlined above.
Wang further teaches:
transmitting, after transmitting the uplink grant, a second downlink grant including the multiplexing flag, wherein receiving the feedback is based at least in part on the value of the multiplexing flag of a later downlink grant of the downlink grant and the second downlink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q ... At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0129-0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 30, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Wang further teaches:
indicating, to the UE, to transmit the feedback in the uplink shared channel transmission based at least in part on a number of feedback bits indicated by the downlink grant; and receiving the feedback based at least in part on the indicating (Wang:  process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant .  ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 18.  

Regarding claim 36, Fu teaches:
An apparatus for wireless communications at a user equipment (UE) (Fu: block diagram 1000 representing of a portion of a radio station. A radio station 1000 such as a base station or a wireless device (or UE) .  Fig. 10 and ¶ [0057]), comprising: 
a processor (Fu: one or more processors 1010.  Fig. 10 and ¶ [0057]),
memory coupled with the processor (Fu: one or more memories 1005.  Fig. 10 and ¶ [0057]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Fu: Radio station 1000 can include one or more memories 1005 configured to store information such as data and/or instructions.  Fig. 10 and ¶ [0057]): 
receive an uplink grant indicating scheduling information for an uplink shared channel transmission for the UE and indicating a number of bits for feedback for one or more downlink shared channel transmissions received after the uplink grant (Fu: When the time-frequency resources of the HARQ-Acknowledgment (ACK) feedback for PDSCH [i.e., downlink shared channel transmissions] overlap with the time-frequency resources of a PUSCH scheduled by uplink (UL) grant [i.e., uplink grant scheduling information, for uplink shared channel transmission] scheduling in time domain, the HARQ-ACK feedback bits will be multiplexed in PUSCH channel and transmitted in PUSCH channel. In order to avoid the UE missing the DL grant and PDSCH and cause inconsistency between the number of HARQ-ACK bits feedback by UE and the number of HARQ-ACK bits that BS expect the UE to feedback, the base station will send UL grant to carry UL DAI instructions.  The UL DAI [downlink assignment indicator] instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]);
receive, after receiving the uplink grant, a downlink grant indicating scheduling information for a downlink shared channel transmission (Fu: After the UE receives the UL grant of the dummy PUSCH, if the UE receives the dynamic scheduling signaling DL grant and the corresponding PDSCH.  Fig. 2 and ¶ [0035]).
Although Fu teaches a UE receiving an uplink grant carrying UL downlink assignment indicator (DAI) instruction indicating the number of HARQ-ACK bits that need feedback on the PUSCH, and subsequently receiving DL grant and corresponding PDSCH,  Fu does not explicitly teach:
monitor for the downlink shared channel transmission based at least in part on the scheduling information for the downlink shared channel transmission; 
generate feedback associated with the downlink shared channel transmission based at least in part on monitoring for the downlink shared channel transmission; and
transmit the generated feedback based at least in part on the number of bits for feedback indicated by the uplink grant. 
However, in the same field of endeavor, Wang teaches:
monitor for the downlink shared channel transmission based at least in part on the scheduling information for the downlink shared channel transmission (Wang: there are DL assignments 4-5 which are received at TTIs #5-6 after the UL grant is received.  Figs. 1, 2 and ¶ [0026]);
generate feedback associated with the downlink shared channel transmission based at least in part on monitoring for the downlink shared channel transmission (Wang: HARQ-ACK bits indicated (e.g., in term of DAI) in the UL grant may not be accurate to cover all feedback bits for DL assignments [i.e., consideration for generating feedback associated with the DL transmissions] before and after the UL grant ... process Uplink Control Information (UCI) bits to be transmitted [i.e., consideration for generating feedback associated with the DL transmissions].  Figs. 1, 2 and ¶ [0026-0027]); and
transmit the generated feedback based at least in part on the number of bits for feedback indicated by the uplink grant (Wang: process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu to include the features as taught by Wang above in order to increase the user throughput and to improve the system performance. (Wang, ¶ [0003]).

Regarding claim 38, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Wang further teaches:
identify a number of bits for transmitting the generated feedback for the downlink shared channel transmission, wherein the generated feedback is transmitted based at least in part on the identified number of bits (Wang: process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 39, Fu-Wang discloses on the features with respect to claim 38 as outlined above.
Wang further teaches:
determine that the number of bits for transmitting the generated feedback is less than or equal to the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be larger ... than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 41, Fu-Wang discloses on the features with respect to claim 39 as outlined above.
Wang further teaches:
wherein the generated feedback is multiplexed with the uplink shared channel transmission based at least in part on the scheduling information indicated by the uplink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or.  Fig. 8 and ¶ [0129]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 42, Fu-Wang discloses on the features with respect to claim 38 as outlined above.
Wang further teaches:
determine that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be ... less than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 44, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Wang further teaches:
identify a multiplexing flag in the downlink grant, wherein the generated feedback is transmitted based at least in part on a value of the multiplexing flag (Wang: The UCI bits before transmission is processed at the user equipment according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant and/or the maximum number Q of bits determined based on at least a configured coding rate in accordance with the UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule].  ¶ [0091]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 45, Fu-Wang discloses on the features with respect to claim 44 as outlined above.
Wang further teaches:
multiplex the generated feedback with the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q.  Fig. 8 and ¶ [0129]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 46, Fu-Wang discloses on the features with respect to claim 44 as outlined above.
Wang further teaches:
determine to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 47, Fu-Wang discloses on the features with respect to claim 44 as outlined above.
Wang further teaches:
receive, after receiving the uplink grant, a second downlink grant including the multiplexing flag, wherein the generated feedback is transmitted based at least in part on the value of the multiplexing flag of a later downlink grant of the downlink grant and the second downlink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q ... At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0129-0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 48, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Wang further teaches:
determine whether to transmit the generated feedback in the uplink shared channel transmission based at least in part on a number of feedback bits indicated by the downlink grant, wherein the feedback is transmitted based at least in part on the determining (Wang:  process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant .  ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 36.  

Regarding claim 52, Fu teaches:
An apparatus for wireless communications at a base station (Fu: block diagram 1000 representing of a portion of a radio station. A radio station 1000 such as a base station or a wireless device (or UE) .  Fig. 10 and ¶ [0057]), comprising: 
a processor (Fu: one or more processors 1010.  Fig. 10 and ¶ [0057]),
memory coupled with the processor (Fu: one or more memories 1005.  Fig. 10 and ¶ [0057]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Fu: Radio station 1000 can include one or more memories 1005 configured to store information such as data and/or instructions.  Fig. 10 and ¶ [0057]): 
determine scheduling information for an uplink shared channel transmission for a user equipment and a number of bits for feedback for one or more downlink shared channel transmissions transmitted to a user equipment (UE) after an uplink grant (Fu: When the time-frequency resources of the HARQ-Acknowledgment (ACK) feedback for PDSCH [i.e., downlink shared channel transmissions] overlap with the time-frequency resources of a PUSCH scheduled by uplink (UL) grant [i.e., uplink grant scheduling information, for uplink shared channel transmission] scheduling in time domain, the HARQ-ACK feedback bits will be multiplexed in PUSCH channel and transmitted in PUSCH channel. In order to avoid the UE missing the DL grant and PDSCH and cause inconsistency between the number of HARQ-ACK bits feedback by UE and the number of HARQ-ACK bits that BS expect the UE to feedback, the base station will send UL grant to carry UL DAI instructions.  The UL DAI [downlink assignment indicator] instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]);; 
transmit the uplink grant indicating the scheduling information for the uplink shared channel transmission and the number of bits (Fu: ... the base station will send UL grant to carry UL DAI instructions.  The UL DAI instruction indicates the number of bits of HARQ-ACK that need feedback on the PUSCH of the UL grant.  Fig. 2 and ¶ [0024-0025]); 
transmit, after transmitting the uplink grant, a downlink grant indicating scheduling information for a downlink shared channel transmission of the UE (Fu: After the UE receives the UL grant of the dummy PUSCH, if the UE receives the dynamic scheduling signaling DL grant and the corresponding PDSCH.  Fig. 2 and ¶ [0035]).
Although Fu teaches a UE receiving an uplink grant carrying UL downlink assignment indicator (DAI) instruction indicating the number of HARQ-ACK bits that need feedback on the PUSCH, and subsequently receiving DL grant and corresponding PDSCH,  Fu does not explicitly teach:
monitor for feedback for the downlink shared channel transmission based at least in part on the number of bits for feedback indicated by the uplink grant. 
However, in the same field of endeavor, Wang teaches:
monitor for feedback for the downlink shared channel transmission based at least in part on the number of bits for feedback indicated by the uplink grant (Wang: HARQ-ACK bits indicated (e.g., in term of DAI) in the UL grant may not be accurate to cover all feedback bits for DL assignments [i.e., consideration for generating feedback associated with the DL transmissions] before and after the UL grant ... process Uplink Control Information (UCI) bits to be transmitted [i.e., consideration for generating feedback associated with the DL transmissions] according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant ... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0026-0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu to include the features as taught by Wang above in order to increase the user throughput and to improve the system performance. (Wang, ¶ [0003]).

Regarding claim 54, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Wang further teaches:
identify a number of bits for transmission of the feedback by the UE for the downlink shared channel transmission (Wang: receive Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in an Uplink (UL) grant from a user equipment.  Figs. 1, 5 and ¶ [0091]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 55, Fu-Wang discloses on the features with respect to claim 54 as outlined above.
Wang further teaches:
determine that the number of bits for transmission of the feedback by the UE is less than or equal to the number of bits indicated by the uplink grant; and receive the feedback based at least in part on the determining (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be larger ... than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 57, Fu-Wang discloses on the features with respect to claim 55 as outlined above.
Wang further teaches:
wherein the instructions to receive the feedback are executable by the processor to cause the apparatus to receive the feedback in the uplink shared channel transmission (Wang:... transmit the processed UCI bits [i.e., transmitting the generated feedback information] in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station.  Figs. 1, 2 and ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 58, Fu-Wang discloses on the features with respect to claim 54 as outlined above.
Wang further teaches:
determine that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant (Wang: the indicated number of HARQ bits by DAI [i.e., bits in UL grant] can be ... less than the number of really generated HARQ bits [i.e., generated feedback bits] for example for DL assignments 1-3.  ¶ [0024]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 60, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Wang further teaches:
determine a value for a multiplexing flag for the downlink grant, wherein the instructions to transmit the downlink grant are executable by the processor to cause the apparatus to transmit the multiplexing flag with the value (Wang: The UCI bits before transmission is processed at the user equipment according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant and/or the maximum number Q of bits determined based on at least a configured coding rate in accordance with the UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule].  ¶ [0091]); and
receive the feedback for the downlink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 61, Fu-Wang discloses on the features with respect to claim 60 as outlined above.
Wang further teaches:
wherein receiving the feedback in the uplink shared channel transmission is based at least in part on the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 62, Fu-Wang discloses on the features with respect to claim 60 as outlined above.
Wang further teaches:
wherein the feedback is received separate from the uplink shared channel transmission based at least in part on the value of the multiplexing flag (Wang: At a step ST104, the BS 810 decodes UCI bits in accordance with a UCI multiplexing rule [i.e., multiplex “flag” or indication is implicit as part of the UCI multiplexing rule] which indicates how to process UCI bits to be transmitted.  Fig. 8 and ¶ [0131]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 63, Fu-Wang discloses on the features with respect to claim 60 as outlined above.
Wang further teaches:
transmit, after transmitting the uplink grant, a second downlink grant including the multiplexing flag, wherein receiving the feedback is based at least in part on the value of the multiplexing flag of a later downlink grant of the downlink grant and the second downlink grant (Wang: At a step ST102, the UE 820 performs multiplexing of UCI in PUSCH. More specifically, UE 820 processes UCI bits to be transmitted according to the comparison of M and N with P and/or Q ... At a step ST103, the UE 820 transmits the UCI bits in PUSCH to the BS 810.  Fig. 8 and ¶ [0129-0130]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Regarding claim 64, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Wang further teaches:
indicate, to the UE, to transmit the feedback in the uplink shared channel transmission based at least in part on a number of feedback bits indicated by the downlink grant; and receive the feedback based at least in part on the indicating (Wang:  process Uplink Control Information (UCI) bits to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station and the number N of UCI bits generated based on DL assignment(s) after the UL grant with the number P of UCI bits indicated in the UL grant .  ¶ [0027]).
The rationale and motivation for adding this teaching of Wang is the same as the rationale and motivation for Claim 52.  

Claims 2, 19, 37, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of “Qualcomm Incorporated, Summary of remaining issues for UCI multiplexing on PUSCH, 3GPP TSG RAN WG1 Meeting NR#3, R1-1716853”, hereinafter, “NPL-1”).
Regarding claim 2, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Fu-Wang does not explicitly teach:
receiving a predicted number of bits for feedback. 
However, in the same field of endeavor, NPL-1 teaches:
receiving a predicted number of bits for feedback (NPL-1: UL Grant indicate (estimated) #ACK bits.  ¶ [Section 2.1, Proposal 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-1 above in order to multiplex simultaneous PUCCH and PUSCH from the same UE. (NPL-1, ¶ [Section 1, introduction]).

Regarding claim 19, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Fu-Wang does not explicitly teach:
determining a predicted number of bits for feedback for the one or more downlink shared channel transmissions transmitted to the UE after the uplink grant. 
However, in the same field of endeavor, NPL-1 teaches:
determining a predicted number of bits for feedback for the one or more downlink shared channel transmissions transmitted to the UE after the uplink grant (NPL-1: UL Grant indicate (estimated) #ACK bits.  ¶ [Section 2.1, Proposal 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-1 above in order to multiplex simultaneous PUCCH and PUSCH from the same UE. (NPL-1, ¶ [Section 1, introduction]).

Regarding claim 37, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Fu-Wang does not explicitly teach:
receive a predicted number of bits for feedback. 
However, in the same field of endeavor, NPL-1 teaches:
receive a predicted number of bits for feedback (NPL-1: UL Grant indicate (estimated) #ACK bits.  ¶ [Section 2.1, Proposal 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-1 above in order to multiplex simultaneous PUCCH and PUSCH from the same UE. (NPL-1, ¶ [Section 1, introduction]).

Regarding claim 53, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Fu-Wang does not explicitly teach:
determine a predicted number of bits for feedback for the one or more downlink shared channel transmissions transmitted to the UE after the uplink grant. 
However, in the same field of endeavor, NPL-1 teaches:
determine a predicted number of bits for feedback for the one or more downlink shared channel transmissions transmitted to the UE after the uplink grant (NPL-1: UL Grant indicate (estimated) #ACK bits.  ¶ [Section 2.1, Proposal 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-1 above in order to multiplex simultaneous PUCCH and PUSCH from the same UE. (NPL-1, ¶ [Section 1, introduction]).

Claims 5, 22, 40, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of “Lenovo, Motorola Mobility, Remaining issues on CBG-based (re)transmission, 3GPP TSG RAN WG1 Meeting NR#3, R1-1715533”, hereinafter, “NPL-2”).
Regarding claim 5, Fu-Wang discloses on the features with respect to claim 4 as outlined above.
Fu-Wang does not explicitly teach:
inserting one or more values in the generated feedback such that the number of bits for transmitting the generated feedback is equal to the number of bits indicated by the uplink grant based at least in part on determining that the number of bits for transmitting the generated feedback is less than the number of bits indicated by the uplink grant, wherein the generated feedback including the one or more values is transmitted based at least in part on the inserting. 
However, in the same field of endeavor, NPL-2 teaches:
inserting one or more values in the generated feedback such that the number of bits for transmitting the generated feedback is equal to the number of bits indicated by the uplink grant based at least in part on determining that the number of bits for transmitting the generated feedback is less than the number of bits indicated by the uplink grant, wherein the generated feedback including the one or more values is transmitted based at least in part on the inserting (NPL-2: Some HARQ-ACK bits corresponding to CBGs those have been reported as "ACK" in the first HARQ-ACK transmission shall be transmitted again to guarantee same HARQ-ACK codebook size.  ¶ [Section 2, Proposal 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-2 above in order to solve the issue of HARQ-ACK generation. (NPL-2, ¶ [Section 3, Conclusion]).

Regarding claim 22, Fu-Wang discloses on the features with respect to claim 21 as outlined above.
Fu-Wang does not explicitly teach:
wherein the feedback includes one or more values such that a number of bits for the feedback is equal to the number of bits indicated by the uplink grant. 
However, in the same field of endeavor, NPL-2 teaches:
wherein the feedback includes one or more values such that a number of bits for the feedback is equal to the number of bits indicated by the uplink grant (NPL-2: Some HARQ-ACK bits corresponding to CBGs those have been reported as "ACK" in the first HARQ-ACK transmission shall be transmitted again to guarantee same HARQ-ACK codebook size.  ¶ [Section 2, Proposal 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-2 above in order to solve the issue of HARQ-ACK generation. (NPL-2, ¶ [Section 3, Conclusion]).

Regarding claim 40, Fu-Wang discloses on the features with respect to claim 39 as outlined above.
Fu-Wang does not explicitly teach:
insert one or more values in the generated feedback such that the number of bits for transmitting the generated feedback is equal to the number of bits indicated by the uplink grant based at least in part on determining that the number of bits for transmitting the generated feedback is less than the number of bits indicated by the uplink grant, wherein the generated feedback including the one or more values is transmitted based at least in part on the inserting. 
However, in the same field of endeavor, NPL-2 teaches:
insert one or more values in the generated feedback such that the number of bits for transmitting the generated feedback is equal to the number of bits indicated by the uplink grant based at least in part on determining that the number of bits for transmitting the generated feedback is less than the number of bits indicated by the uplink grant, wherein the generated feedback including the one or more values is transmitted based at least in part on the inserting (NPL-2: Some HARQ-ACK bits corresponding to CBGs those have been reported as "ACK" in the first HARQ-ACK transmission shall be transmitted again to guarantee same HARQ-ACK codebook size.  ¶ [Section 2, Proposal 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-2 above in order to solve the issue of HARQ-ACK generation. (NPL-2, ¶ [Section 3, Conclusion]).

Regarding claim 56, Fu-Wang discloses on the features with respect to claim 55 as outlined above.
Fu-Wang does not explicitly teach:
wherein the feedback includes one or more values such that a number of bits for the feedback is equal to the number of bits indicated by the uplink grant. 
However, in the same field of endeavor, NPL-2 teaches:
wherein the feedback includes one or more values such that a number of bits for the feedback is equal to the number of bits indicated by the uplink grant (NPL-2: Some HARQ-ACK bits corresponding to CBGs those have been reported as "ACK" in the first HARQ-ACK transmission shall be transmitted again to guarantee same HARQ-ACK codebook size.  ¶ [Section 2, Proposal 4]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-2 above in order to solve the issue of HARQ-ACK generation. (NPL-2, ¶ [Section 3, Conclusion]).

Claims 8, 17, 25, 35, 43, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of Yang et.al. (US Patent Application Publication, 20200275476, hereinafter, “Yang”).
Regarding claim 8, Fu-Wang discloses on the features with respect to claim 7 as outlined above.
Fu-Wang does not explicitly teach:
determining to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted separate from the uplink shared channel transmission. 
However, in the same field of endeavor, Yang teaches:
determining to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted separate from the uplink shared channel transmission (Yang: The UE 115-d may further generate a codebook associated with the feedback information for the subsequent PDSCH transmission, which may be separate from the codebook associated with the feedback information for the earlier PDSCH transmission (e.g., a second codebook associated with the feedback information for the PDSCH transmission indicated by the downlink grant at 505). In some cases, the UE 115-d may identify a semi-static codebook configuration associated with a semi-static HARQ-ACK feedback codebook for PDSCH (e.g., downlink shared channels) [i.e., separate from the UL grant].  ¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Regarding claim 17, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Fu-Wang does not explicitly teach:
wherein the generated feedback includes one or more values that indicate a decoding status corresponding to the downlink shared channel transmission. 
However, in the same field of endeavor, Yang teaches:
wherein the generated feedback includes one or more values that indicate a decoding status corresponding to the downlink shared channel transmission (Yang: a UE may transmit feedback to a base station indicating the success of receiving or decoding a PDSCH transmission.  ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Regarding claim 25, Fu-Wang discloses on the features with respect to claim 24 as outlined above.
Fu-Wang does not explicitly teach:
receiving the feedback separate from the uplink shared channel transmission based at least in part on the determining. 
However, in the same field of endeavor, Yang teaches:
receiving the feedback separate from the uplink shared channel transmission based at least in part on the determining (Yang: The UE 115-d may further generate a codebook associated with the feedback information for the subsequent PDSCH transmission, which may be separate from the codebook associated with the feedback information for the earlier PDSCH transmission (e.g., a second codebook associated with the feedback information for the PDSCH transmission indicated by the downlink grant at 505). In some cases, the UE 115-d may identify a semi-static codebook configuration associated with a semi-static HARQ-ACK feedback codebook for PDSCH (e.g., downlink shared channels) [i.e., separate from the UL grant].  ¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Regarding claim 35, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Fu-Wang does not explicitly teach:
wherein the generated feedback includes one or more values that indicate a decoding status corresponding to the downlink shared channel transmission. 
However, in the same field of endeavor, Yang teaches:
wherein the generated feedback includes one or more values that indicate a decoding status corresponding to the downlink shared channel transmission (Yang: a UE may transmit feedback to a base station indicating the success of receiving or decoding a PDSCH transmission.  ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Regarding claim 43, Fu-Wang discloses on the features with respect to claim 42 as outlined above.
Fu-Wang does not explicitly teach:
determine to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted separate from the uplink shared channel transmission. 
However, in the same field of endeavor, Yang teaches:
determine to transmit the generated feedback separate from the uplink shared channel transmission based at least in part on determining that the number of bits for transmitting the generated feedback is greater than the number of bits indicated by the uplink grant, wherein the generated feedback is transmitted separate from the uplink shared channel transmission (Yang: The UE 115-d may further generate a codebook associated with the feedback information for the subsequent PDSCH transmission, which may be separate from the codebook associated with the feedback information for the earlier PDSCH transmission (e.g., a second codebook associated with the feedback information for the PDSCH transmission indicated by the downlink grant at 505). In some cases, the UE 115-d may identify a semi-static codebook configuration associated with a semi-static HARQ-ACK feedback codebook for PDSCH (e.g., downlink shared channels) [i.e., separate from the UL grant].  ¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Regarding claim 59, Fu-Wang discloses on the features with respect to claim 58 as outlined above.
Fu-Wang does not explicitly teach:
receive the feedback separate from the uplink shared channel transmission based at least in part on the determining. 
However, in the same field of endeavor, Yang teaches:
receive the feedback separate from the uplink shared channel transmission based at least in part on the determining (Yang: The UE 115-d may further generate a codebook associated with the feedback information for the subsequent PDSCH transmission, which may be separate from the codebook associated with the feedback information for the earlier PDSCH transmission (e.g., a second codebook associated with the feedback information for the PDSCH transmission indicated by the downlink grant at 505). In some cases, the UE 115-d may identify a semi-static codebook configuration associated with a semi-static HARQ-ACK feedback codebook for PDSCH (e.g., downlink shared channels) [i.e., separate from the UL grant].  ¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Yang above in order to improve the support of feedback transmissions using uplink shared channel. (Yang, ¶ [0004]).

Claims 14, 31, 49, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of Marinier et.al. (US Patent Application Publication, 20180006791, hereinafter, “Marinier”).
Regarding claim 14, Fu-Wang discloses on the features with respect to claim 13 as outlined above.
Fu-Wang does not explicitly teach:
identifying whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission or separate from the uplink shared channel transmission based at least in part on the ratio. 
However, in the same field of endeavor, Marinier teaches:
identifying whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission based at least in part on the ratio (Marinier: The WTRU may also determine that a first portion of a given type of UCI (e.g., HARQ-ACK) may be transmitted on a PUSCH transmission ... according to at least one of the following: ... the resulting ratio of the number of (non-UCI) payload bits and the number of UCI bits for the concerned PUSCH transmission is equal or higher than a specific threshold for the concerned amount of UCI bits [i.e., amount of resources].  ¶ [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Marinier above in order to provide uplink feedback for operating with a large number of carriers. (Marinier, ¶ [0004]).

Regarding claim 31, Fu-Wang discloses on the features with respect to claim 30 as outlined above.
Fu-Wang does not explicitly teach:
identifying whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission or separate from the uplink shared channel transmission based at least in part on the ratio. 
However, in the same field of endeavor, Marinier teaches:
identifying whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel based at least in part on the ratio (Marinier: The WTRU may also determine that a first portion of a given type of UCI (e.g., HARQ-ACK) may be transmitted on a PUSCH transmission ... according to at least one of the following: ... the resulting ratio of the number of (non-UCI) payload bits and the number of UCI bits for the concerned PUSCH transmission is equal or higher than a specific threshold for the concerned amount of UCI bits [i.e., amount of resources].  ¶ [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Marinier above in order to provide uplink feedback for operating with a large number of carriers. (Marinier, ¶ [0004]).

Regarding claim 49, Fu-Wang discloses on the features with respect to claim 48 as outlined above.
Fu-Wang does not explicitly teach:
identify whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission or separate from the uplink shared channel transmission based at least in part on the ratio. 
However, in the same field of endeavor, Marinier teaches:
identify whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission based at least in part on the ratio (Marinier: The WTRU may also determine that a first portion of a given type of UCI (e.g., HARQ-ACK) may be transmitted on a PUSCH transmission ... according to at least one of the following: ... the resulting ratio of the number of (non-UCI) payload bits and the number of UCI bits for the concerned PUSCH transmission is equal or higher than a specific threshold for the concerned amount of UCI bits [i.e., amount of resources].  ¶ [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Marinier above in order to provide uplink feedback for operating with a large number of carriers. (Marinier, ¶ [0004]).

Regarding claim 65, Fu-Wang discloses on the features with respect to claim 64 as outlined above.
Fu-Wang does not explicitly teach:
identify whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission based at least in part on the ratio. 
However, in the same field of endeavor, Marinier teaches:
identify whether a ratio of the number of feedback bits to the amount of resources corresponding to the physical uplink shared channel is greater than a threshold, wherein the generated feedback is transmitted in the uplink shared channel transmission or separate from the uplink shared channel transmission based at least in part on the ratio (Marinier: The WTRU may also determine that a first portion of a given type of UCI (e.g., HARQ-ACK) may be transmitted on a PUSCH transmission ... according to at least one of the following: ... the resulting ratio of the number of (non-UCI) payload bits and the number of UCI bits for the concerned PUSCH transmission is equal or higher than a specific threshold for the concerned amount of UCI bits [i.e., amount of resources].  ¶ [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Marinier above in order to provide uplink feedback for operating with a large number of carriers. (Marinier, ¶ [0004]).

Claims 15-16, 33-34, 50-51, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of “CATT, Multiplexing of UCI and UL data on PUSCH, 3GPP TSG RAN WG1 Meeting AH_#NR3, R1-1715822”, hereinafter, “NPL-3”).
Regarding claim 15, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 16, Fu-Wang discloses on the features with respect to claim 1 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 33, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 34, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Fu-Wang does not explicitly teach:
the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 50, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 51, Fu-Wang discloses on the features with respect to claim 36 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 67, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a field that also indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Regarding claim 68, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Fu-Wang does not explicitly teach:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant. 
However, in the same field of endeavor, NPL-3 teaches:
wherein the uplink grant indicates the number of bits using a first field, and the uplink grant includes a second field that indicates a feedback codebook size corresponding to at least one downlink transmission transmitted before the uplink grant (NPL-3: the gNB informs a UE about the maximum number of PDSCHs that could potentially be scheduled after transmission of an UL grant and having the same UL timing as the PUSCH. This information may be conveyed by either higher layer signaling or physical signaling ... e.g., DAI field in the UL grant can indicate both the number of PDSCHs transmitted before UL grant with the corresponding HARQ-ACK feedback on PUSCH and the maximum number of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH, or a separate DCI field can be defined to indicate the maximum munber of PDSCHs that could potentially be scheduled after UL grant and having the same UL timing as the PUSCH.  ¶ [Page 2, Option 1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by NPL-3 above in order to provide multiplexing of UCI and UL data. (NPL-3, ¶ [Page 1, Introduction]).

Claims 32 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of Xiong et.al. (US Patent Application Publication, 20190335488, hereinafter, “Xiong”).
Regarding claim 32, Fu-Wang discloses on the features with respect to claim 18 as outlined above.
Fu-Wang does not explicitly teach:
monitoring communication patterns of uplink communications, or downlink communications, or both with the UE, wherein the number of bits is determined based at least in part on the monitoring. 
However, in the same field of endeavor, Xiong teaches:
monitoring communication patterns of uplink communications, or downlink communications, or both with the UE, wherein the number of bits is determined based at least in part on the monitoring (Xiong: For inter-UE multiplexing, mechanisms of an uplink (UL) ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) multiplexing for different UEs in a cell are provided. In general, the UL URLLC and eMBB transmissions can be multiplexed in time or frequency using the same or different numerologies at the same carrier. Depending on URLLC service load and traffic characteristics, the multiplexing approach could be either semi-static multiplexing 410 or dynamic multiplexing 412, or a combination thereof as shown in FIG. 4. In case of the high URLLC traffic loading and/or regular traffic pattern for URLLC as shown at 414, the semi-static multiplexing strategy may properly work without capacity penalty. The semi-static multiplexing 410 approach may be realized by gNB implementation with restrictive scheduling of eMBB UEs outside of URLLC resources. When the traffic is sporadic/irregular and has low rate, however, as shown at 416, reservation of resources for URLLC reception may lead to substantial eMBB capacity penalty.  Fig. 4 and ¶ [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Xiong above in order to determine relationship of URLLC traffic characteristics and multiplexing approaches. (Xiong, ¶ [0050]).

Regarding claim 66, Fu-Wang discloses on the features with respect to claim 52 as outlined above.
Fu-Wang does not explicitly teach:
monitor communication patterns of uplink communications, or downlink communications, or both with the UE, wherein the scheduling information is determined based at least in part on the monitoring. 
However, in the same field of endeavor, Xiong teaches:
monitor communication patterns of uplink communications, or downlink communications, or both with the UE, wherein the scheduling information is determined based at least in part on the monitoring (Xiong: For inter-UE multiplexing, mechanisms of an uplink (UL) ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) multiplexing for different UEs in a cell are provided. In general, the UL URLLC and eMBB transmissions can be multiplexed in time or frequency using the same or different numerologies at the same carrier. Depending on URLLC service load and traffic characteristics, the multiplexing approach could be either semi-static multiplexing 410 or dynamic multiplexing 412, or a combination thereof as shown in FIG. 4. In case of the high URLLC traffic loading and/or regular traffic pattern for URLLC as shown at 414, the semi-static multiplexing strategy may properly work without capacity penalty. The semi-static multiplexing 410 approach may be realized by gNB implementation with restrictive scheduling of eMBB UEs outside of URLLC resources. When the traffic is sporadic/irregular and has low rate, however, as shown at 416, reservation of resources for URLLC reception may lead to substantial eMBB capacity penalty.  Fig. 4 and ¶ [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fu-Wang to include the features as taught by Xiong above in order to determine relationship of URLLC traffic characteristics and multiplexing approaches. (Xiong, ¶ [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416